DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/677897 has claims 1-14 pending, wherein claims 1-13, are amended, and claim 14 is newly added.  

Priority
Applicant did claim for foreign priority to Japanese Patent App. # JP2018-224196, filed on November 29, 2018. The effective filing date of this application is November 29, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to an abstract idea without significantly more:
 Claim 1 recites in part: “ ... select one among the control target applications, based on the priority levels of the control target applications, and transmit…a second notification indicating that a screen of the control target application is displayable so that the screen of the control target application is displayed.” These limitations as drafted, recite concepts performed in the human mind with the aid of pen and paper through observation, evaluation, judgment and/or opinion based on the priority.  That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper and sending a notification of the resultant judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: "an information processing terminal within which one or more control target applications are installed, each control target application configured to be updated through a network, and the information processing terminal comprising a memory and one or more processor, the processor being configured to cause one or more control target application to…” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of “receive a…notification indicating …control target applications are enabled to work with the control application; transmit…priority levels assigned to the respective control target applications…”” are well-understood, routine, conventional activity of notifying a software to register its priority level with a task dispatcher.  See MPEP 2106.05(d).  And, the use of processor and memory storing instruction amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As such, claim 1 is not patent eligible.   
Claim 12 and 13 are not patent eligible for the same reasons given for claim 1.  wherein the “a resource reservation system…an information processing apparatus…an information processing terminal…” and “a method …performed by an information processing terminal…” are merely generic computer components for applying the abstract idea, thus fails to integrate the judicial exception into a practical application, nor an inventive concept.

Claims 3-8, 11, and 14 fail to recite any limitations that integrate the judicial exception of claim 1 into a practical application nor amounts to significantly more than the abstract idea. These claims recite limitations that further describe or define the mental process recited in claims 1, thus, further recite the abstract idea explained in the rejection of claims 1.  Additionally, claim 3-8, 11 and 14 recites source of the input data to the mathematical calculation as part of series of data gathering steps to be insignificant extra-solution activities. 
For limitations of claim 3:
The additional limitations can be interpreted as further attributes of a control application, being that it is installed in the information processing terminal to execute on a processor, and further that it is resident application software, which operates in a background. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 3, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g). 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 4:
The additional limitations can be interpreted as feature of the control application is a home application that is able to display a home screen. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 4, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Moore et al. (Pub. No. US2014/0013271; hereinafter Moore) teaches that the control application is a home application, which displays a home screen [0049; FIG 2, Elements 110, 210a, 10b, and 212], e.g. “In one method, he or she can invoke the "home" command to return to the home screen, as indicated by arrows 310. From the home screen, the user can then locate the appropriate icon, then access the application via the corresponding icon 212a, 212b, 212C. This process does require the user to spend time looking for the correct icon, which may not be readily visible; it may be located on a non-visible portion of the screen 200a or 200b, or the user may need to move to a different screen 200b or 200a to locate the icon, thus consuming device resources to simply locate an icon” [0049]. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 5:
This can be interpreted as a control application performing a further notification to transmit a notification to stop control target applications, and then update control target applications that are stopped.
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 5, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g). 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 6:
The additional limitations can be interpreted as an additional storing and transmitting steps.  
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 6, adding these features to the independent claim is equivalent to adding insignificant extra solution activity to the judicial exception - see MPEP 2106.05(g). 
The limitations amount to nothing more than a populating step, with details about process objects. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 7:
The additional limitations can be interpreted as two additional transmitting steps. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 7, adding these features to the independent claim is equivalent to adding insignificant extra solution activity to the judicial exception - see MPEP 2106.05(g). 
The limitations amount to nothing more than a populating step, with details about process objects. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 8:
The additional limitations can be interpreted as two additional transmitting steps. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 7, adding these features to the independent claim is equivalent to adding insignificant extra solution activity to the judicial exception - see MPEP 2106.05(g). 
The limitations amount to nothing more than a populating step, with details about process objects. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 11:
The additional limitations can be interpreted as feature of the control application is a home application that is able to display a home screen. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 11, adding these features to the independent claim is equivalent to simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Peshkar et al. (Pub. No. US2018/0061361 filed on December 1, 2016; hereinafter Peshkar) teaches that the one or more control target applications include an application that, when executed, acquires reservation information, e.g. “a participant may schedule a meeting at 10.00 am in a particular meeting room” [0014], from an information processing apparatus storing reservation information of a resource, e.g. “the meeting management service may store data associated with a meeting 115 in a data store directly or through a database server” [0028] and displays the acquired reservation information - see [Claims 2 and 4 of Peshkar]. 
Citations are below: 
“The method of claim 1, further comprising: in response to a detection of the display exceeding a predefined period of inactivity, turning off the display; detecting another activity from the sensor in the meeting room; and enabling the desktop application to activate the display.” [Claim 2 of Peshkar]
“The method of claim 2, wherein the other activity includes a meeting being scheduled in the meeting room within a predefined time period.” [Claim 4 of Peshkar])
Peshkar teaches that the one or more processors execute the application to display the reservation information [0034] in a foreground [0032] based on the received notification [0034, 0054], e.g. “manage display settings based on motion sensor activity within a meeting room” [0034].
Therefore, these limitations do not amount to significantly more.
For limitations of claim 14:
The additional limitations can be interpreted as a generic time based switching of window to display. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim, adding these features to the independent claim is equivalent to adding additional mental process steps - see MPEP 2106.05(g). 
Therefore, these limitations do not amount to significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US PGPUB 2014/0019873, hereafter as Gupta), in view of Zhang et al. (US PGPUB 2013/0179879).

Regarding claim 1, Gupta teaches an information processing terminal [computer platform…communication interface, …and a user interface…] within which one or more control target applications are installed [one or more applications resident on a computer platform], each control target application being configured to be updated through a network, the information processing terminal comprising: (Abstract, “…one or more applications resident on a computer platform…” and, paragraph 79, “…operations for updating…the priorities of the various applications resident…and registered to be managed by the arbiter…”  Examiner note, the claimed preamble does not have any corresponding substantive step related to the intended goal claimed in the preamble.  In addition, specification of present application states at least an updating for the target applications in the form of updating its priority level.  (Specification, Pg. 49, “the management apparatus …acquires the updated priority level of the control target application 89…”  Thus, the prior art’s teaching of updating the priorities of the control target application reads upon the claim preamble.)
a memory and one or more processors, the processors being configured to (Fig. 2)
transmit, to the control application, priority levels assigned to the respective control target applications (paragraph 66-67, “at the registration of an application resident on the computer platform…various registration information maybe stored in relation to the application…accessible to an arbiter…” teaches each target application has a priority associated with it, “…registered with a higher priority level…” teaches the priority is based on the registration request coming from the target control application).  
cause the control application to select one among the control target applications, based on the priority levels of the control target application (paragraph 52, “…the priority of the application to have the display 80 is determined…” paragraph 71, “…order…a list of all viable displays…in order of display priority…” and paragraph 75, “…determine whether the second application has a higher priority than the first application…” all teaches determining control of display by control target application based on priority levels of the applications);
transmit, to the selected control target application, a second notification indicating that a screen of the control target application is displayable, so that the screen of the control target application is displayed (paragraph 52, “…a flag is sent to the priority application to control the display…”).

While Gupta teaches service discovery via the sending of notification from and registration of control target application to control application based on a variety of triggers (Fig. 7A/7B – step 701 and paragraph 65, “…dynamically when the applications are installed, launched, or otherwise activated…”).  Gupta does not explicitly teach, receive, from a control application, a first notification indicating that the one or more control target applications are enabled to work with the control application.
However, Zhang teaches a known method of service discovery in a virtual network including receiving, from a control application [second application/AD service], a first notification [auto-discovery packet] indicating that the one or more control target applications are enabled to work with the control application (Abstract, “…receive a message and an auto-discovery packet from a second application executing on the second VM…”, paragraph 11, “…AD service…packet is transmitted to the remote device…a remote application executing on the remote device …transmits the second packet to the local application…”  Here, examiner note, “enabled” to work is newly added and not explained in the Specification, moreover, it is an intended use limitation, where no work with the control application is performed.  Turning to the Specification, Examiner note the closest feature identified is a link registration start notification where the notification is a discovery notification where the control application does not know which application will or will not actually link, which functionally is a discovery packet waiting for recipients to respond (Specification, pg. 42-43).  The prior art similarly teaches the feature of a discovery packet from an application/AD service to a recipient(s)). This known technique is applicable to the system of Gupta as they both share characteristics and capabilities, namely, they are directed to application discovery/registration in virtual networked environments.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Zhang would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Zhang to the teachings of Gupta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such application registration features into similar systems.  Further, applying receiving, from a control application a discovery packet for the target application to respond to Gupta with triggering target application to register with control application in response to different reasons accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow reduced amount of time spend discovering the existence of applications to work with in the network. (Zhang, paragraph 3).

As for claim 3, Gupta also teaches wherein the control application installed in the information processing terminal is configured to execute on the one or more processors to transmit the second notification (paragraph 46, “…the arbiter …may then send a flag to the UI application determined to have priority for controlling the display…”), wherein the control application is resident application software, which operates in a background (paragraph 46, in at least Fig. 3-3b embodiments, the arbiter 128 software is working as a software that decides between display of existing application displayed on UI, to another application to be displayed.  Wherein, the arbiter itself is not displayed as the foreground application.  Consequently, it is understood as a background application).

As for claim 6, Gupta discloses the following: store, in the memory, the priority levels of the one or more control target applications (paragraph 66); and 
transmit, to a particular control target application having a highest priority level 10among the control target applications, the second notification indicating that the screen of the particular control target application is to be displayed in a foreground, and wherein the particular control target application is configured to execute on the one or more processors to display the screen of the particular control target application in the foreground while hiding screens of the rest of the control target applications (paragraph 52, Fig. 7A/7B – Step 710 does the second app have a higher priority? -> NO -> 716 “send flag that assigns control of the foreground of selected display to the first app…,).

Regarding claim 10, Gupta teaches identify a higher one of the priority level of each of the one or more control target applications transmitted from the control apparatus and the priority level acquired from a corresponding control target application, as the priority level of the corresponding control target application (paragraph 53 and 64);
15transmit, to the particular control target application having the highest priority level, the second notification indicating that the screen of the particular control target application is to be displayed in the foreground (paragraph 53, and paragraph 87).  

Claim 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Zhang, in view of Nishiguchi et al. (Pub. No. US2012/0240112).

As for claim 8, Gupta teaches transmit, to the particular control target application having the highest priority level, the second notification indicating that the screen of the particular control target application is to be displayed in the foreground (Fig. 6 – step 180 send flag to highest priority application, paragraph 53, “…a flag is sent to the highest priority application to control the display 80…”)
Gupta and Zhang do not explicitly teach transmit to each of the one or more control target applications, an inquiry about the priority level of a corresponding control target application to acquire the priority level from the corresponding control target application.
However, Nishiguchi teaches a known method of control app and target app for prioritized execution including transmit, to each of the one or more control target applications, an inquiry about the priority level of a corresponding control target application, to 30acquire the priority level from the corresponding control target application (Nishiguchi teaches transmitting, to each of one or more control target applications, an inquiry inquiring a priority level that each of the plurality of control target applications stores in advance [0093, 0161], e.g. “The extractor 326 has a function of extracting priorities of software in the identified software group, from the selected combination. For example, it is assumed that the selector 325 selects a pattern having 1 registered as the priority information of the application B. In this case, the extractor 326 extracts the priority information of the application B from the selected pattern. The extracted priority information is stored in the storage area such as the register of the CPU 101, the cache memory of the CPU 101, the RAM 202, and the flash ROM 203” [0093], to acquire/extract the priority level from each of the one or more control target applications [Abstract; 0161]).  This known technique is applicable to the system of Gupta and Zhang as they both share characteristics and capabilities, namely, they are directed to prioritized visual display of applications in virtual networked environments.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Nishiguchi would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Nishiguchi to the teachings of Gupta and Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such application prioritized management features into similar systems.  Further, transmit to each target application an inquiry about the priority level to acquire corresponding priority level to Gupta and Zhang with obtaining priority of the control target applications accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved prioritized management of application execution/display. (Nishiguchi, paragraph 7).

As for claim 9, Nishiguchi teaches communicate with a control apparatus via the network (paragraphs 69).
store, in the memory, priority levels transmitted from the control apparatus, the transmitted priority levels being associated with the one or more control target applications (paragraphs 119-120 and 133);
Gupta also teaches transmit, to the particular control target application having the highest priority level, the second notification indicating that the screen of the particular control target application is to be displayed in the foreground (paragraph 53).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Zhang in view of Lee et al. (Pub. No. US2019/0018565 filed on January 5, 2017; hereinafter Lee).

Regarding claim 2, Gupta and Zhang does not disclose the following: 
 (1)	acquire from an application server through the network, a new version of the one or more control target applications and update the one or more control target applications with the new version of the one or more control target applications; and 
(2)	transmit a third notification for controlling the updated one or more control target 20applications, 
***EXAMINER’S INTERPRETATION: 
“a notification is transmitted for the intended purpose of controlling the updated one or more control target applications. 
Patentable weight has been given to a step of transmitting a notification. 
However, no patentable weight is given to controlling the updated one or more control target applications“
(3)	and wherein the updated one or more control target applications are configured to execute on the one or more processors to receive the third notification and to control operation of the updated control target applications based on the received third notification.  
Nonetheless, this feature would have been made obvious, as evidenced by Lee.
(1) (Lee teaches acquiring from an application server through a network [0054] a new version of the one or more control target applications, e.g. “the applications 370 are capable of including applications received from an external device (e.g., a server 106, electronic devices 102 and 104” [0066] and update the one or more control target applications with the new version of the one or more control target applications, e.g. “the notification relay application is capable of receiving notification information from external devices to provide the received information to the user. The device management application is capable of managing (e.g., installing, removing or updating) at least one function of an external device (e.g., electronic devices 102 and 104) communicating with the electronic device” [0066])
(2) (Lee teaches transmitting a notification for controlling the updated one or more control target applications, e.g. “the notification relay application is capable of receiving notification information from external devices to provide the received information to the user. The device management application is capable of managing (e.g., installing, removing or updating) at least one function of an external device (e.g., electronic devices 102 and 104) communicating with the electronic device” [0066])
(3) (Lee teaches that the updated one or more control target applications configure the one or more processors to receive the notification [0066], and control operation of the one or more updated control target applications [0084] based on the received notification [0066], e.g. “The information exchange application is capable of including a notification relay application for relaying specific information to external devices or a device management application for managing external devices. For example, the notification relay application is capable of including a function for relaying notification information, created in other applications of the electronic device (e.g., SMS/MMS application, email application, health care application, environment information application, etc.) to external devices (e.g., electronic devices 102 and 104). In addition, the notification relay application is capable of receiving notification information from external devices to provide the received information to the user. The device management application is capable of managing (e.g., installing, removing or updating) at least one function of an external device (e.g., electronic devices 102 and 104) communicating with the electronic device” [0066])
These teachings of Lee are applicable to the control target applications of Gupta and Zhang at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Gupta and Zhang with the teachings of Lee. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “For example, the notification relay application is capable of including a function for relaying notification information, created in other applications of the electronic device (e.g., SMS/MMS application, email application, health care application, environment information application, etc.) to external devices (e.g., electronic devices 102 and 104)” [0066 – Lee].
.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Zhang, in view of Moore et al. (Pub. No. US2014/0013271; hereinafter Moore).

Regarding claim 4, Gupta and Zhang does not disclose the following: 
wherein the control application is a home application, which displays a home screen.  
Nonetheless, this feature would have been made obvious, as evidenced by Moore.
(Moore teaches that the control application is a home application, which displays a home screen [0049; FIG 2, Elements 110, 210a, 10b, and 212], e.g. “In one method, he or she can invoke the "home" command to return to the home screen, as indicated by arrows 310. From the home screen, the user can then locate the appropriate icon, then access the application via the corresponding icon 212a, 212b, 212C. This process does require the user to spend time looking for the correct icon, which may not be readily visible; it may be located on a non-visible portion of the screen 200a or 200b, or the user may need to move to a different screen 200b or 200a to locate the icon, thus consuming device resources to simply locate an icon” [0049])
This teaching of Moore suggests that a control application of Gupta and Zhang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Moore with the teachings of Moore. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “actuation of a first icon 212a in the home screen invokes a first application, generating first application screen 300a. A return to the home screen mode and display of one of the screens of the home screen can be accomplished” [0048 – Moore].

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Zhang in view of Lee in view of de Kruijf et al. (Pub. No. US2018/0314515 filed on May 1, 2017; hereinafter de Kruijf).

Regarding claim 5, Gupta and Zhang in view of Lee does not disclose the following: 
wherein the control application is configured to execute on the one or more processors to56Client Ref. No. FN201902749 transmit a fourth notification for stopping execution of the one or more control target applications to the one or more control target applications, and to update the one or more control target applications that are stopped.  
Nonetheless, this feature would have been made obvious, as evidenced by de Kruijf.
(de Kruijf discloses a technique where the control application configures the one or more processors to  transmit a notification for stopping execution of the one or more control target applications to the one or more control target applications [0029], e.g. “the master can, for example and without limitation, initiate the new version, receive the ready-for-activation message from the new version, notify the old version to deactivate, receive a message that the old version is deactivated, notify the new version to activate, and terminate the old version” [0029], and update the one or more control target applications that are stopped, e.g. “the master can be a relatively simple application, and can therefore be very stable. The master can provide a single point of reference for the state of a transfer. For example, the master can have complete information regarding the state of the update in the event of a failure. The master can perform various kinds of health checking and invariant checking to make sure that the upgrade happens successfully and in a timely fashion. If any step of the update fails, the master can fall back to a rollback or escalation procedure independent of whatever failed state the application is in. In some implementations, the master can assist with updating multiple different applications, and provide a single point of reference for all updates” [0029])
This well-known technique of de Kruijf performed by the control application of de Kruijf is applicable by the based control application of Gupta and Zhang in view of Lee, in order to improve similar devices.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Gupta and Zhang in view of Lee with the teachings of de Kruijf. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices in the same way.
The improvement to the similar device would be as follows: “When the new version is ready for activation, it can declare its readiness. The old version can deactivate. Deactivation can include the minimal set of work required to shut down or transfer resources such that the new version can activate without any resource conflicts. When deactivation of the old version is complete, the new version can activate” [0028 – de Kruijf].

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Zhang in view of Wang et al. (Pub. No. US2012/0185803; hereinafter Wang).

Regarding claim 7, Gupta and Zhang does not disclose the following: 
wherein the one or more processors are further configured to: 
(1)	transmit, to the particular control target application having the highest priority level, the second notification indicating that the screen of the particular control target application is to be 20displayed in the foreground, repeatedly in a first time zone, which is determined in advance; and 
***EXAMINER’S INTERPRETATION: 
“a first time zone, which is determined in advance” is equivalent to a predetermined first time zone.
(2)	transmit a third notification for stopping execution of the one or more control target applications to the one or more control target applications repeatedly in a second time zone, which is determined in advance.  
***EXAMINER’S INTERPRETATION: 
 “a second time zone, which is determined in advance” is equivalent to a predetermined second time zone.
Nonetheless, this feature would have been made obvious, as evidenced by Wang.
(1) (Wang teaches transmitting, to the particular control target application whose priority level is highest, e.g. “Under control of such processor, the application, when first activated, will be executed in the foreground” [0022], the notification indicating that the screen of the particular control target application [0028] is to be displayed in the foreground [0022], e.g. “control unit 230 can control the touch screen 240 to display a bar-shaped icon besides the shortcut icon Ic” [0028], repeatedly in a first time zone such as “T1”, which is determined or pre-defined in advance [0019])
(2) (Wang teaches transmitting, a notification for stopping/terminating execution of the one or more control target applications to the one or more control target applications [0019, 0021], e.g. “The predetermined event is for example an event that an application is activated, an event that an application is terminated, or an event that an application is in use” [0019], repeatedly in a second time zone, such as T2 or T3, which is determined in advance [0019])
The teachings of Wang are applicable within the terminal device of Gupta and Zhang with respect to the control target applications of Gupta and Zhang. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Gupta and Zhang with the teachings of Wang. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Thus, through suitable design of various predetermined events of applications, the control unit 230 can construct or predict user's behavior of operating the device by analyzing the application usage history APP-UH stored in the storage unit 210, and predict which application is most likely to be used by the user at a particular time or location” [0019 – Wang].

Claim 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Zhang, in view of Nishiguchi et al. (Pub. No. US2012/0240112).

As for claim 8, Gupta teaches transmit, to the particular control target application having the highest priority level, the second notification indicating that the screen of the particular control target application is to be displayed in the foreground (Fig. 6 – step 180 send flag to highest priority application, paragraph 53, “…a flag is sent to the highest priority application to control the display 80…”)
Gupta and Zhang do not explicitly teach transmit to each of the one or more control target applications, an inquiry about the priority level of a corresponding control target application to acquire the priority level from the corresponding control target application.
However, Nishiguchi teaches a known method of control app and target app for prioritized execution including transmit, to each of the one or more control target applications, an inquiry about the priority level of a corresponding control target application, to 30acquire the priority level from the corresponding control target application (Nishiguchi teaches transmitting, to each of one or more control target applications, an inquiry inquiring a priority level that each of the plurality of control target applications stores in advance [0093, 0161], e.g. “The extractor 326 has a function of extracting priorities of software in the identified software group, from the selected combination. For example, it is assumed that the selector 325 selects a pattern having 1 registered as the priority information of the application B. In this case, the extractor 326 extracts the priority information of the application B from the selected pattern. The extracted priority information is stored in the storage area such as the register of the CPU 101, the cache memory of the CPU 101, the RAM 202, and the flash ROM 203” [0093], to acquire/extract the priority level from each of the one or more control target applications [Abstract; 0161]).  This known technique is applicable to the system of Gupta and Zhang as they both share characteristics and capabilities, namely, they are directed to prioritized visual display of applications in virtual networked environments.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Nishiguchi would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Nishiguchi to the teachings of Gupta and Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such application prioritized management features into similar systems.  Further, transmit to each target application an inquiry about the priority level to acquire corresponding priority level to Gupta and Zhang with obtaining priority of the control target applications accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved prioritized management of application execution/display. (Nishiguchi, paragraph 7).

Regarding claim 9 Nishiguchi teaches communicate with a control apparatus via a network (Nishiguchi discloses a step to communicate, via a communication line [0069], with a control apparatus, e.g. one of the other apparatuses [0069], via a network, such as LAN or WAN or Internet [0069])
Gupta also teaches store, in a memory, a priority level transmitted from the control apparatus, the priority level being associated with the one or more control target applications (paragraphs 89 in view of paragraph 66);
5transmit, to the particular control target application whose priority level is highest, the notification indicating that the screen of the particular control target application is to be displayed in the foreground.  
(Fig. 6 – step 180, paragraph 53])

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Zhang in view of Peshkar et al. (Pub. No. US2018/0061361 filed on December 1, 2016; hereinafter Peshkar).

Regarding claim 11, Gupta and Zhang does not disclose the following: 
wherein 
(1)	the one or more control target applications include an application that, when executed, acquires reservation information from an information processing apparatus storing reservation information of a resource and displays the acquired reservation information; and 
(2)	the one or more processors are configured to execute the application to display the reservation 25information in a foreground based on the received notification.  
Nonetheless, this feature would have been made obvious, as evidenced by Peshkar.
(1) (Peshkar teaches that the one or more control target applications include an application that, when executed, acquires reservation information, e.g. “a participant may schedule a meeting at 10.00 am in a particular meeting room” [0014], from an information processing apparatus storing reservation information of a resource, e.g. “the meeting management service may store data associated with a meeting 115 in a data store directly or through a database server” [0028] and displays the acquired reservation information - see [Claims 2 and 4 of Peshkar]. 
Citations are below: 
“The method of claim 1, further comprising: in response to a detection of the display exceeding a predefined period of inactivity, turning off the display; detecting another activity from the sensor in the meeting room; and enabling the desktop application to activate the display.” [Claim 2 of Peshkar]
“The method of claim 2, wherein the other activity includes a meeting being scheduled in the meeting room within a predefined time period.” [Claim 4 of Peshkar])
(2) (Peshkar teaches that the one or more processors execute the application to display the reservation information [0034] in a foreground [0032] based on the received notification [0034, 0054], e.g. “manage display settings based on motion sensor activity within a meeting room” [0034])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Gupta and Zhang with the teachings of Peshkar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “The universal platform meeting management application 202 may be further configured to activate a desktop application 204 configured to manage the display 208 and may enable the desktop application 204 to activate the display 208” [0038 – Peshkar].

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Zhang in view of Peshkar et al. (Pub. No. US2018/0061361 filed on December 1, 2016; hereinafter Peshkar) in view of Weber et al. (Pub. No. US2008/0155547; hereinafter Weber).

Regarding claim 12, it contain similar limitations as claim 1 and 13 above.  Thus, they are rejected under the same rationales.
In addition, Gupta and Zhang does not disclose the following:
 (1)	an information processing apparatus that stores reservation information of a resource; and 
(2)	30an information processing terminal that acquires the reservation information from the information processing apparatus, 
(3)	wherein…one or more 35control target applications that, when executed, acquire the 58Client Ref. No. FN201902749reservation information from the information processing apparatus and display the reservation information, 
Nonetheless, this feature would have been made obvious, as evidenced by Peshkar.
(1) (Peshkar discloses an information processing apparatus that stores reservation information of a resource, e.g. “the meeting management service may store data associated with a meeting 115 in a data store directly or through a database server” [0028])
(2) (Peshkar discloses an information processing terminal that acquires the reservation information from the information processing apparatus, e.g. “a participant may schedule a meeting at 10.00 am in a particular meeting room” [0014])
(3) (Peshkar discloses a control target application that, when executed, acquires the reservation information from the information processing apparatus [0014] and displays the reservation information [0034])
These features of Peshkar can be integrated within the system of Gupta and Zhang.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Gupta and Zhang with the teachings of Peshkar. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been as follows: “The technical advantages of managing display settings based on motion sensor activity for universal platform applications may include, among others, improved computing device performance, reduced processing and network bandwidth usage associated with a computing device, energy savings associated with the computing device, and improved user interaction by allowing users to locate an active meeting management user interface at all times in a meeting room without having to launch or re-launch the systems.” [0022 – Peshkar].

However, Gupta and Zhang in view of Peshkar does not disclose the following:
the information processing apparatus including a first processor to transmit the reservation information in response to a request from the information processing terminal; 
Nonetheless, this feature would have been made obvious, as evidenced by Weber.
(Weber teaches that the information processing apparatus includes a first processor to transmit the reservation information in response to a request from the information processing terminal [0076])
The teachings of the first processor Weber are applicable within the information processing apparatus of Gupta and Zhang in view of Peshkar.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Gupta and Zhang in view of Peshkar with the teachings of Weber. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Access control may be associated with the task entries to allow only certain users to access the task entries. For example, an access control attribute may be associated with a calendar, or with each task entries” [0076 – Weber].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Zhang, in view of Soli et al. (US PGPUB 2019/0274565).

As for claim 14, Gupta teaches determine a preset time during the displaying of the screen of the control target application, transmit a request to stop the control target applications, upon the determined preset time (paragraph 81, “…the predefined events…may include…timers, …that may trigger the recalculation of priority for …applications…” teaching the priority of the application can be recalculated, in view of paragraph 53 which teaches in view of priority comparison, other software can take priority over currently executing/displayed software.  Preventing software from having focus/displayed, is a form of stopping the application.).
Gupta and Zhang do not explicitly teach transmit a request to stop all of the control target applications, and change, in response to transmitting the request, the screen of the control target application to a screen of the control application to display the screen of the control application.
However, Soli teaches a known method of control app and target app for display including transmit a request to stop all of the control target applications, and change, in response to transmitting the request, the screen of the control target application to a screen of the control application to display the screen of the control application (paragraph 401, “displaying…homescreen…includes closing or suspending …currently active or running application)…).  This known technique is applicable to the system of Gupta and Zhang as they both share characteristics and capabilities, namely, they are directed to management of visual display of applications in virtual networked environments.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Soli would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Soli to the teachings of Gupta and Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such application display management features into similar systems.  Further, incorporating transmit a request to stop all of the control target applications, and change, in response to transmitting the request, the screen of the control target application to a screen of the control application to display the screen of the control application to Gupta and Zhang with timer based shutting down/defocusing of applications accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow reduced power usage. (Soli, paragraph 399).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199